DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/095,432 filed on November 11, 2020 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 5, 6, 8, 9, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newlin et al. (US 2016/0298977) in view of Thangaraj et al. (US 2017/0227367).
 	In regard to claim 1, Newlin et al. discloses a method in a computing device for providing travel directions on a digital map, the method comprising: 
 	providing, by one or more processors via a mapping application, an interactive digital map via a user interface (see at least [0046] and Figs, 1 and 14); 
 	receiving, via the user interface, a request to obtain travel directions to a destination (see at least [0046] and Figs, 1 and 14); 
(see at least [0043]-[0046], [0064] and Fig. 14); 
 	Newlin et al. does not specifically disclose:
in response to receiving a selection of the ride, periodically transmitting, by the mapping application to the third-party provider of the ride service, a status request for a current status of the ride; 
 	receiving, at the mapping application from the third-party provider of the ride service, status information indicating the current status of the ride; and
 	 presenting, by the one or more processors, a status indicator on the digital map in accordance with the received status information.
 	Thangaraj et al., in the same field or endeavor, discloses:
 	in response to receiving a selection of the ride, periodically transmitting, by the mapping application to the third-party provider of the ride service, a status request for a current status of the ride (see at least [0102]); 
 	receiving, at the mapping application from the third-party provider of the ride service, status information indicating the current status of the ride (see at least [0102]); and presenting, by the one or more processors, a status indicator on the digital map in accordance with the received status information (see at least [0102]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Newlin et al. with the disclosure of Thangaraj et al. because such modification would improve the navigation 

 	In regard to claim 5, the combination of Newlin et al. and Thangaraj et al. discloses wherein: receiving status information includes receiving, at the mapping application from the third-party provider of the ride service, a current location of a driver, and presenting a status indicator on the digital map includes presenting, by the one or more processors, an indication of the current location of the driver on the digital map (see Thangaraj et al. [0102]).

 	In regard to claim 6, Newlin et al. discloses, wherein presenting a status indicator on the digital map includes: presenting, by the one or more processors, an indication of an estimated wait time for a driver to arrive at the pick-up location (see at least [0044], [0054], [0064], [0066], [0086]).

 	In regard to claim 8, the combination of Newlin et al. and Thangaraj et al. discloses wherein the current status of the ride includes at least one of: waiting for a driver to accept the ride, waiting for the driver to arrive at the pick-up location, ride in progress, or ride completed (see Thangaraj et al. [0102]).

As to claims 9, 13, 14, 16 and 17, they are device and process claims that recite substantially the same limitations as the corresponding method claims 1, 5, 6, and .

5.	Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newlin et al. (US 2016/0298977) in view of Thangaraj et al. (US 2017/0227367) as applied to claims 1 and 9 above and further in view of Gishen (US 2014/0257697).
 	In regard to claims 7 and 15, the combination of Newlin et al. and Thangaraj et al. meets the limitations of claims 1 and 9 but does not specifically disclose wherein presenting a status indicator on the digital map includes: presenting, by the one or more processors, an indicator that a driver has not accepted the ride.
 	Gishen discloses the above limitation (see at least [0031]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Newlin et al. and Thangaraj et al. with the disclosure of Gishen because such modification would enable the driver to have the option of biding on a service that is of convenience and advantages to him.

Allowable Subject Matter
6.	Claims 2-4, 10-12, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	In regard to claims 2-4, 10-12 and 18-20, the prior art of record fails to disclose:


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference WO2014/134148 defines general state in the art but not relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661